Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-18-00318-CV

                                 Osbaldo A. SAENZ Jr.,
                                       Appellant

                                            v.

 OSBALDO A. SAENZ SR. AND MARIA ESTELA G. SAENZ TRUST by and through its
                        Trustee Esther A. S. Salmon,
                                 Appellees

                From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-16-89
                       Honorable Jose Luis Garza, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of this appeal adjudged against appellant, Osbaldo A. Saenz Jr.

      SIGNED June 27, 2018.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice